Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's email sent on 11/29/21.  Claim(s) 2-11, 13-15, 17-19, 23-32, 36, and 37 are cancelled.  Claim(s) 38-47 are new.  Claim(s) 1, 12, 16, 20-22, 33-35, and 38-47 are pending.
Applicant's proposed amendments, attached herewith, have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Keys on 11/29/21.
In claim 34 after “inactivated by organic soiling” please delete “, including the presence of blood”.
In claim 43, after “An aqueous composition as claimed in claim 1,” please insert “further”.
Please add new claim 48:


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the instantly claimed compounds were known in the art and known to be used in antimicrobial compositions, the prior art did not disclose the instant combination nor did it recognize the benefits that the instant inventor has discovered via experimentation.  The instant composition test results have efficacy scores of 6, or a reduction in pathogen count to 10-6 of the initial value, which is 100 times better than a typical result from the cited prior art.  Additionally, the instant composition was able to pass tests that require sufficiency in 15 or 60 minutes in only 1 minute, it is not hazardous to human health, it is biodegradable, has a wide spectrum of efficacy, has positive sporicidal effects, has no inactivation by organic soiling, does not attack the surfaces to which it is applied, etc.  While some of these results might have been predictable, the sum total of all of them would not necessarily have been predictable, therefore the instant claims are not obvious in light of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 2-11, 13-15, 17-19, 23-32, 36, and 37 are cancelled.  Claim(s) 1, 12, 16, 20-22, 33-35, and 38-48 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627